08/31/2021



                                                                                Case Number: DA 21-0230



            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA-21-0230

DEPOSITORS INSURANCE COMPANY,

       Plaintiff/Appellee,                                  ORDER

and SARA THARP,

       Plaintiff/Appellee/Cross-Appellant,

       v.

PATRICK SANDIDGE,

       Defendant/Appellant/Cross-Appellee.


      Upon Appellee/Cross-Appellant, Sara Tharp’s Unopposed Motion for

Extension of Time made pursuant to Montana Rule of Appellate Procedure 26(1),

and for good cause appearing:

      IT IS HEREBY ORDERED that Appellee/Cross-Appellant’s Unopposed

Motion for Extension of Time is GRANTED. Appellee/Cross-Appellant’s

combined response and cross-appeal initial brief is due on or before Monday,

October 11, 2021.

      DATED:




                                        1
                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 31 2021